Citation Nr: 0120388	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left eye amblyopia 
exanopsia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1985. 

By an August 1995 RO decision, the veteran's claim of service 
connection for left eye amblyopia exanopsia was denied.  He 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In an October 1997 decision, the Board, too, denied 
the veteran's claim.  Thereafter, he appealed to the U.S. 
Court of Appeals for Veterans Claims (now known as the U.S. 
Court of Appeals for Veterans Claims) (Court).  In an August 
1999 order, the Court vacated the October 1997 Board decision 
and remanded the matter to the Board.  In July 2000, the 
Board remanded the case to the RO for further development.  
The case was returned to the Board in May 2001.


REMAND

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by either the Court or the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9 (2000). 

In this regard, it is noted that the Board's July 2000 remand 
requested that the RO review:  the August 1999 order of the 
Court, certain General Counsel opinions (G. C. Prec. 8-88 
(November 7, 1988) and G. C. Prec. 67-90 (July 18, 1990)), 
the revisions to VA's Adjudication Procedure Manual M21-1 in 
June 1986 and March 1989, and the cases cited by the Court in 
its August 1999 order.  The RO failed to comply with the 
aforementioned directive.  In a March 2001 Supplemental 
Statement of the Case, the RO essentially asserted that the 
revisions to the VA Adjudication Procedure Manual M21-1 were 
inapplicable to the veteran's case, and it was noted that the 
referenced General Counsel opinions had been rescinded.  The 
Board points out that the General Counsel opinions have not 
been rescinded and are attached for the RO's consideration.  
On remand, the RO is directed to comply with directives, 
listed below, which require that the RO review and consider 
the aforementioned documents.  Compliance with the Board's 
remand is not optional but mandatory.  

Additionally, it is noted that the Board, in its July 2000 
remand, requested that the veteran undergo a VA examination.  
The Board posed certain questions to the examiner, including:

As to each and every left eye diagnosis 
made, answer whether the condition is a 
congenital or developmental defect or a 
refractive error of the eye?

In response the examiner noted:

Amblyopia Ex Anopsia -- Developmental
Anisometropia -- Refractive
Hypermetropia -- Refractive
Blurred Vision -- Refractive

The General Counsel opinions that the RO was requested to 
review, in the July 2000 remand, provide, in part, that any 
congenital or developmental defects, as distinguished from 
diseases (including developmental diseases) or injuries, are 
not disabilities for which service connection may be granted.  
See G. C. Prec. 8-88, G. C. Prec. 82-90.  Since the 
aforementioned opinion does not address the critical question 
as to whether the veteran's left eye conditions are 
developmental diseases or developmental defects, the case 
must be remanded.  On remand, the RO is instructed to forward 
the claims folder back to the examiner so that he/she may 
address the matters, which are listed below.

The case is remanded to the RO for the following action:

1.  The RO must review the August 1999 
order of the Court, the attached General 
Counsel opinions (G. C. Prec. 8-88 
(November 7, 1988) and G. C. Prec. 67-90 
(July 18, 1990)), the corresponding 
revisions to VA's Adjudication Procedure 
Manual M21-1, and the cases cited by the 
Court in its August 1999 order.

2.  The RO should contact the examiner 
(Dr. L.) who conducted the veteran's 
August 2000 VA examination and who 
provided the December 2000 amendments to 
the August 2000 examination report.  The 
RO should request that the examiner 
review the claims folder and address the 
following:

As to each and every left eye diagnosis 
made, answer whether the condition is a 
developmental defect or a developmental 
disease.  Based on the opinion of the 
General Counsel, a statement that 
something is developmental as 
distinguished from a developmental defect 
is of no value.

As to each and every left eye diagnosis 
made, answer whether the condition is a 
refractive error of the eye.

The examiner is invited to explain the 
opinion that "refractive" is the cause 
of amblyopia exanopsia.

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken. 

5.  Thereafter, the RO should adjudicate 
the veteran's claim in light of all of 
the evidence.  If the claim is denied, 
the veteran and his representative should 
be issued a SSOC (which addresses all of 
the additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.

6.  The veteran is informed that if he 
has evidence that he has a disease or 
injury of the eye, he must submit that 
evidence.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

